            Case 1:21-cv-00761-WJ-JFR Document 468-2 Filed 08/31/21 Page 1 of 4




                      DEPARTMENT OF VETERANS AFFAIRS
                        OFFICE OF RESOLUTION MANAGEMENT
                        William S. Moorhead Federal Building
                          1000 Liberty Avenue, Suite 1801
                                Pittsburgh, PA 15222


 Written Affidavit of Phil Johnson in the Matter of the EEO Complaint
                                                                 p    of Discrimination
                       of discrimination filed by Tatyana Dreyaleva

Tatyana Dreyaleva                        )
10660 Hidden Mesa Pl.                    )
Monterey, CA 93940                       )
                                         )
                                         )
Complainant                              )
                                         )
       v.                                )     Case No: 200P-0501-2017103883
                                         )
David Shulkin, Secretary                 )
Department of Veterans Affairs           )
810 Vermont Avenue, NW                   )
Washington, DC 20420                     )
Respondent                               )
                                         )
                                         )
                                         )

Facility:     New Mexico VA Healthcare Center
              1501 San Pedro Drive, S.E.
              Albuquerque, NM 87108


       ________________________________

The accepted claim(s) under investigation are:

   A. Whether Complainant was discriminated against based on age, sex
      (female) and disability, when from May 18, 2017, complainant was
      terminated during her probationary period.

   B. Whether complainant was discriminated against based on age, sex
      (female) and disability, when on June 30, 2017, complainant was
      terminated during her probationary period.



                  4.CCCCCCCC   (EXICCCCCCCCCC




                                                    ([KLELW%
         Case 1:21-cv-00761-WJ-JFR Document 468-2 Filed 08/31/21 Page 2 of 4




6|Page

  A. Whether Complainant was discriminated against based on age, sex
     (female) and disability, when from May 18, 2017, complainant was
     terminated during her probationary period.

  B. Whether complainant was discriminated against based on age, sex
     (female) and disability, when on June 30, 2017, complainant was
     terminated during her probationary period.

  1. Please identify the individual responsible for terminating the complainant?



 2. The complainant claims that in May 2017 she told Ms. Dunkelberger that she
    wanted to have children but was running out of time because she was 50 years
    old. She told Ms. Dunkelberger that she planned to go to Russia for an IVF
                                          pressed she was very much unpleased and
    Ms. Dunkelberger told her that according to FMLA she would have to work for the
    VAMC for 12 months to be eligible for leave without pay. She told Ms.
    Dunkelberger that she could not wait for 12 months because it was her turn for a
    free IVF attempt in Russia. Ms. Dunkelberger requested a copy of her medical
    records confirming her intention to perform an IVF. She told Ms. Dunkelberger that
    she would request the medical documents from her Russian OB/GYN. Ms.
    Dunkelberger stated she needed the documents prior to her departure. On May
    17, 2017 Ms. Dunkelberger was out of the office. She told Assistant Manager, Phil
    Johnson, the same thing she told Ms. Dunkelberger. She told him on May 17,
    2017 she received the Russian medical documents which were written in Russian.
    She only had 3 hormonal pills left and she would start bleeding if she did not go to
    Russia. There was no time to translate the medical documents. Mr. Johnson told
    her that if she needed to go she should go. She told Mr. Johnson that she would
    provide him with a translated document as soon as she got to Russia and Mr.
    Johnson agreed. She told Mr. Johnson that a Russian co-worker could translate
    the document until she could get an official translation. She filled out a Request for
    Leave Without Pay form for the period from May 18, 2017 through July 7, 2017 and

    30, 2017 she emailed, from Russia, her Russian OB/GYN medical documentation
    of her need for IVF in the English language. She received no response. When
    she left she did not know if her Request for Leave Without Pay would be approved
    or denied by Ms. Dunkelberger. On July 3, 2017 she received a termination letter.
    This was the first time she found her Leave Without Pay Request had been denied.
    Ms. Dunkelberger mailed the termination letter to her home in NM instead of
    emailing it to her in Russia. The justification provided in the termination letter was
    that she was on probationary period and attendance issues. What was your    y    role
    and the circumstances surrounding   g this event? The complaintant
                                                                p        came into the
    office, after business hours, on Mayy 17, 2017 stating g s/he had one pill
                                                                          p left and was
      y g to Russia the next dayy to have Invitro Fertilization done.The complaintant
    flying                                                                     p
    also stated his/her age to be 50 and that s/he had always wanted to have children
    DQGWKLVPD\EHP\ODVWFKDQFH,KDQGHGWKHFRPSODLQWDQWWKH230SDSHU


                 4.CCCC   (EXICCCCCC
         Case 1:21-cv-00761-WJ-JFR Document 468-2 Filed 08/31/21 Page 3 of 4




7|Page

   work and stated that this must be filled out and supporting
                                                       pp      g documentation in
   English
     g     from the doctor must also be supplied.
                                            pp      At this time I stated to the
   complaintant
       p        that I could not approve
                                  pp      Leave Without Payy but I would turn in the
   documentation and if this was that important then s/he should go.


  3. What was your justification for your actions when the complainant when these
     events occurred and the complainant was terminated? Do not understand the
     question



  4. Did you discuss this with the complainant?     Cannot answer the question



   1. If yes, when? N/A



   2. What was discussed? N/A



   3. What was the outcome of the discussion? N/A



   4. Did you discuss this with Ms. Dunkelberger? N/A



   5. If yes, when was it discussed? N/A                                               Commented [JPL1]:




   6. What was discussed? N/A



   7. Did you consult with H.R. or any other management officials regarding the
      termination? No


   8. If so, who did you discuss it with? N/A




               4.CCCC   (EXICCCCCC
           Case 1:21-cv-00761-WJ-JFR Document 468-2 Filed 08/31/21 Page 4 of 4




10 | P a g e



      31. Is there anything else pertinent to these specific events that we have not
          discussed?      No




PLEASE NOTE THAT ORM RESERVES THE RIGHT TO SUPPLEMENT OR ASK
ADDITIONAL QUESTIONS AS THE INVESTIGATION REQUIRES.

The above information has been furnished without a pledge of confidence and I
understand that it may be shown to any interested party[ies] with a need to know
for this complaint. This includes but is not limited to VA, EEOC, contracting
officials with a need to know during the course and scope of the informal and
formal EEO process including administrative procedures and litigation as
applicable and mandated by law.

    This statement is made under penalty of perjury on this _13_day of _March, 2018.


    Phil Johnson RN, 5DT ANM
    Phil Johnson




                  4.CCCC   (EXICCCCCC
